Citation Nr: 0907915	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
pain.

2.  Entitlement to service connection for left wrist pain.

3.  Entitlement to service connection for atypical chest 
pain.

4.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease or the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1985 to 
September 2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the benefits 
sought on appeal.  (The Veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in 
Jackson, Mississippi.)  The Veteran appealed that decision 
and the case was referred to the Board for appellate review.  

The issue of entitlement to an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine is 
addressed in the REMAND portion of the decision below.  


FINDING OF FACT

In August 2007, in a letter from the Veteran's then-
representative, prior to the promulgation of a decision on 
the appeal, the Board received notification from the Veteran 
that a withdrawal of the issues of entitlement to service 
connection for bilateral knee pain, left wrist pain and 
atypical chest pain was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran with respect to the issues of entitlement to service 
connection for bilateral knee pain, left wrist pain and 
atypical chest pain have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).

The Veteran has withdrawn the issues of entitlement to 
service connection for bilateral knee pain, left wrist pain 
and atypical chest pain.  During the Veteran's July 2007 RO 
hearing and in an August 2007 letter from the Veteran's then-
representative, The American Legion, the Veteran specifically 
withdrew his appeal on those issues.  Therefore, there 
remains no an allegation or errors of fact or law for 
appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on those issues and they are dismissed.


ORDER

The issue of entitlement to service connection for bilateral 
knee pain in this appeal is dismissed.

The issue of entitlement to service connection for left wrist 
pain in this appeal is dismissed. 

The issue of entitlement to service connection for atypical 
chest pain in this appeal is dismissed.


REMAND

A preliminary review of the record discloses a need for 
further development in connection with the Veteran's claim 
for an increased evaluation for his lumbar spine disability.  
In this regard, it appears that there are additional medical 
records pertaining to the Veteran's back that have not been 
obtained, and the Board is of the opinion that an additional 
VA examination is necessary.

During his March 2008 hearing the Veteran mentioned private 
treatment records and a December 2007 VA examination.  The 
record also reflects that the Veteran's hearing was postponed 
because he was in the emergency room because of his back.  
However, these records are not associated with the claims 
file and must be obtained prior to final appellate review.  
It further appears that the Veteran receives regular 
treatment from the VA, and as such, there are possibly 
additional VA medical records that should also be obtained 
since this case is being returned for other medical records.

Also, during the Veteran's March 2008 BVA hearing he reported 
that his service-connected degenerative disc disease had 
become more severe since his last examination.  The US Court 
of Appeals for Veterans Claims (Court) has held that where 
the Veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992).  The Veteran claims that his 
degenerative disc disease has increased in severity since the 
most recent VA examination on file in July 2007, over a year 
and a half ago, and the evidence appears to offer some 
support for the Veteran's contentions.  Therefore, the Board 
finds that a new examination is necessary to reach a decision 
on this claim.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, further development of 
the case is necessary.  This case is being returned to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
and the Veteran will be notified when further action on his 
part is required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) in connection with 
his current claim.  

2.The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for his degenerative disc 
disease since July 2007.  If the Veteran 
indicates that he has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file.  In any event, the 
RO/AMC should obtain and associate with 
the claims file records of emergency room 
treatment the Veteran received on March 
17, 2008 and the report of the VA 
examination the Veteran reports he 
underwent in December 2007.

3.  The Veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's back disability in detail.  The 
examiner is further requested to comment 
on the presence or absence of flare-ups 
of pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer 
an opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


